BLUE, Judge.
In this claim for underinsured motorist benefits, Michael Tompkins contends the trial court erred in instructing the jury that future economic damages were recoverable only if he had sustained a permanent injury. We agree. See Ketchen v. Dunn, 619 So.2d 1010 (Fla. 2d DCA 1993). Therefore, we reverse for a new trial only on the issue of future economic damages.
Auto-Owners argues that any error in the given instruction was harmless because Tompkins’ evidence of future economic damages would not result in a verdict greater than the amount he recovered from the un-derinsured motorist. Although this may be a close question, we cannot say as a matter of law that no recovery is possible.
We find no merit in Tompkins’ second issue, nor in Auto-Owners’ cross appeal of the denial of attorney’s fees. Accordingly, we affirm in part, reverse in part and remand for a new trial solely on the issue of future economic damages.
CAMPBELL, A.C.J., and THREADGILL, J., concur.